--------------------------------------------------------------------------------

PLEDGE AGREEMENT

     This pledge agreement (this “Agreement”), dated as of April 24, 2007, by
and among Ken Swaisland, a resident of British Columbia, Canada (“Mr.
Swaisland”), Elliot Lebowitz, a resident of Massachusetts (“Mr. Lebowitz,”
together with Mr. Swaisland, the “Pledgors”), Icon Development, Inc., a Nevada
corporation (“ICON”) and American Xeno, Inc., a Nevada corporation (“XENO”).

     WHEREAS, ICON has provided to XENO, and XENO has received to date from
ICON, an aggregate of US$325,000 in cash in the form of refundable advances, and
may receive additional advances as may be agreed by the parties hereto, to XENO
(the “Advances”) prior to the closing of the proposed merger (the “Merger”) of
Icon Acquisition Corporation, a Delware corporation and a wholly-owned
subsidiary of ICON (“MERGER SUB”), with and into XENO pursuant to an agreement
and plan of merger dated as of April 24, 2007, among ICON, XENO, MERGER SUB and
the stockholders of XENO (the “Agreement and Plan of Merger”); and

     WHEREAS, as a term of the Agreement and Plan of Merger, ICON has required
that the Pledgors, who are both significant stockholders of XENO, grant to ICON,
and the Pledgors have agreed to grant to ICON, a security interest in all of the
shares of common stock owned by the Pledgors in XENO (the “Pledged Shares”) as
security for the repayment by XENO of the Advances should the Merger not be
consummated pursuant to the terms and conditions of Agreement and Plan of
Merger.

     NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:

1. Pledge of Stock.

     (a) Pledge. As security for the prompt repayment of the Advances to XENO
from ICON pursuant to the Agreement and Plan of Merger, the Pledgors hereby
grant a security interest to ICON in the Pledged Shares.

     (b) Delivery. Immediately upon execution of this Agreement, Pledgors will
deliver to ICON the certificates representing all of the Pledged Shares, which
certificates shall be endorsed in blank or with executed stock powers attached.

2. Rights and Benefits of Pledged Shares.

     (a) General. Except as provided in Section 2(b), ICON shall receive and
hold (by ICON or by an agent of ICON) the Pledged Shares and any property
(including without limitation monies or securities) distributed or issued with
respect to the Pledged Shares, whether as a dividend, in partial or complete
liquidation, pursuant to a merger or reorganization plan or otherwise. The
Pledgors shall cause any property distributed or issued with respect to the
Pledged Shares to be assigned and transferred to ICON and delivered to ICON, and
such securities shall be subject to the terms and conditions of this Agreement.

     (b) Voting. Unless and until a default is declared by ICON pursuant to
Section 4, the Pledgors shall be entitled to vote the Pledged Shares.

--------------------------------------------------------------------------------

     (c) Assignment, Etc. Except as provided or specifically permitted herein,
the Pledgors shall not pledge, sell, assign, transfer or otherwise dispose of
the Pledged Shares without the prior written approval of ICON.

3. Appointment of ICON as Attorney-in-Fact.

     The Pledgors hereby appoint and constitute ICON as the Pledgors’ true and
lawful attorney-in-fact and with full power of substitution in the premises to
execute such assignments and/or endorsements of the Pledged Shares as may be
necessary to effect the rights and remedies which ICON has under this Agreement
in the event of a default under this Agreement.

4. Event of Default; Remedies.

     The failure to repay the Advances by XENO to ICON within fifteen (15) days
of the date that the Agreement and Plan of Merger is terminated by Icon in
accordance with Section 9.1(b) or the transaction contemplated by the Agreement
and Plan of Merger is not consummated as a result of any action on the part of
Xeno shall constitute an event of default under this Agreement.

     Upon the occurrence of an event of default, ICON shall have the option to
declare this Agreement in default and thereupon ICON is authorized to exercise
and shall have, in addition to the rights and remedies provided in this
Agreement and all other applicable rights and remedies, the rights and remedies
of a secured party under the Uniform Commercial Code of the State of Nevada and
any other applicable laws. In particular, and without limitation, ICON is
authorized at its option and without further notice or demand to cause the
Pledged Shares to be transferred of record to ICON or its agent or nominee and
shall be entitled to exercise all rights of ownership in respect to the Pledged
Shares and all property received with respect to the Pledged Shares.

5. Release of Collateral.

     At such time as the Merger has been consummated pursuant to the terms and
conditions of the Agreement and Plan of Merger, ICON shall deliver the Pledged
Shares and any property distributed with respect to the Pledged Shares to the
Pledgors, and the Pledgors’ shall thereafter be discharged in full from any and
all obligations under this Agreement.

6. Cooperation.

     Upon the execution of this Agreement and at any time or from time to time
thereafter, the parties hereto agree to cooperate in carrying out the terms of
this Agreement, including the execution and delivery of such further instruments
and documents as may be reasonably requested in order to more effectively carry
out the terms and conditions of this Agreement.

7. Miscellaneous.

     (a) Entire Agreement. This Agreement and the Agreement and Plan of Merger
contain the entire understanding between the parties hereto with respect to the
subject matter hereof and thereof and supersedes any prior understandings,
agreements or representations, written or oral, relating to the subject matter
hereof and thereof.

     (b) Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement, and any party hereto may execute this
Agreement by signing any such counterpart.

2

--------------------------------------------------------------------------------

     (c) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provision of this Agreement will not be affected or
impaired thereby.

     (d) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

     (e) Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of ICON in the exercise of any right or remedy
under this Agreement shall operate as a waiver thereof, and no single or partial
exercise by ICON of any right or remedy under this Agreement shall preclude
other or further exercise thereof or the exercise of any other right or remedy.
No waiver by ICON of any right or remedy under this Agreement shall be deemed to
be or construed as a further or continuing waiver of such right or remedy or as
a waiver of any other right or remedy.

     (f) Notices. All notices, consents, requests, instructions, approvals or
other communications provided for herein shall be in writing and delivered by
personal delivery, overnight courier, mail or electronic facsimile addressed to
the receiving party at the address set forth herein. All such communications
shall be effective when received.

To: XENO and the Pledgors
Elliot Lebowitz, CEO
American Xeno, Inc.
143 Gardner Road
Brookline, Massachusetts 02445
Fax: (617) 734-6207

with copy to:
Christopher Dieterich
Dieterich & Associates
11300 West Olympic Boulevard, Suite 800
Los Angeles, California 90064
Fax: (310) 312-6680

To: ICON
Icon Development, Inc.
Wayne Smith
1235 Quayside Drive, Suite 703
New Westminster, British Columbia V3M 6J5
Canada
Fax: (604) 684-4601

with copy to:
Thomas M. Rose
Troutman Sanders LLP
222 Central Park Avenue, Suite 2000
Virginia Beach, Virginia 23462

3

--------------------------------------------------------------------------------

     Fax: (757) 687-1529

Any party may change the address set forth above by notice to each other party
given as provided herein.

     (g) Headings. The headings and any table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

     (h) Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION,
CONSTRUCTION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW PROVISIONS THEREOF.

     (i) Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.

     (j) Remedies Cumulative. All rights and remedies of ICON under this
Agreement are cumulative and are in addition to, but not in limitation of, any
rights or remedies which it may have under applicable law.

4

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth in the first paragraph.

/s/ Elliot Lebowitz
Elliot Lebowitz

/s/ Ken Swaisland
Ken Swaisland

AMERICAN XENO, INC.

By: /s/ Elliot Lebowitz
Name: Elliot Lebowitz
Title: Chief Executive Officer

ICON DEVELOPMENT, INC.

By: /s/ Wayne Smith
Name: Wayne Smith
Title: Secretary and Treasurer

5

--------------------------------------------------------------------------------